Citation Nr: 9907933	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to March 29, 1996 for 
the award of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had been submitted to reopen the veteran's claim of 
entitlement to service connection for a low back disorder; 
assigned a 60 percent evaluation for the lumbar syndrome; and 
effectuated the award as of March 29, 1996.  The veteran, his 
spouse, and his representative appeared at a hearing before a 
hearing officer at the RO in November 1997.

The veteran submitted claims for increased evaluations for 
both of his service connected back disabilities in November 
1997 as well an entitlement to an earlier effective date for 
the award of service connection for chronic cervical 
syndrome, history of old injury, posttraumatic arthritis, 
currently evaluated as 30 percent disabling.  It appears that 
the RO has not had an opportunity to adjudicate these claims.  
Absent a notice of disagreement, statement of the case and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board member cannot have 
jurisdiction of these issues.  38 C.F.R. § 19.13 (1998).  All 
steps required for jurisdiction have not been satisfied.  
Therefore, these issues are referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  The Board denied the veteran's claim to reopen a claim 
for service connection for a low back disorder in August 
1991.

2.  On March 29, 1996, the RO received a March 1996 private 
medical report in support of the veteran's claim to reopen 
his claim for service connection for a low back disability.


CONCLUSION OF LAW

The effective date of service connection for a low back 
disorder is the date of the reopened claim after a final 
disallowance: March 29, 1996.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1997); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date prior to March 
1996 for the award of service connection for a low back 
disorder should be granted.  According to the veteran, he has 
been continuously submitting information to his Congressman's 
office since 1989 with the belief that his claim was still 
open.

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (1991), the effective date of an 
award based on a claim for compensation which is reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The Code of Federal Regulations (1998) directs that 
when an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later. 38 C.F.R. § 3.400 (1998).  Lapier 
v. Brown, 5 Vet.App. 215 (1993); Waddell v. Brown, 5 Vet.App. 
454, 456 (1993).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  The 
United States Court of Veterans Appeals has addressed the issue 
of effective dates.  Pursuant to 38 U.S.C.A. § 5108 (West 
1991), the Secretary must reopen a previously and finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. § 7104(b) 
(West 1991).  Under 38 C.F.R. § 3.400(r), the effective date of 
an award for a reopened claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
also 38 U.S.C.A. § 5110(a) (West 1991).  Therefore, under the 
applicable statute and regulation, the effective date cannot be 
the date of veteran's original claim.  Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993).  Any contention that an effective date 
should be retroactive to the date of an original final claim is 
groundless in law.

According the National Personnel Records Center, the 
veteran's service medical records were destroyed in the 1973 
fire.  A hospitalization summary from Midland Memorial 
Hospital shows that the veteran was hospitalized from July to 
August 1954 for a herniated nucleus pulposus of L4-L5, in 
August 1955 for herniation, nucleus pulposus, and in 
September 1955 for status following operation on scar tissue 
about L-4 root.   No other records were available.  A March 
1982 letter from Knox County hospital states that the veteran 
was in their facility in June 1954, but no other information 
was available.  In July 1982, the RO denied service 
connection for a back disorder.  The veteran and his 
representative were notified in writing of the adverse 
decision and his appellate rights in August 1982.  The 
veteran did not submit a notice of disagreement within one 
year of notice of the adverse decision, and the August 1982 
rating decision became final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991);  38 C.F.R. §  3.156(a)(1998).  The RO again 
denied a claim for service connection for a back disorder in 
a June 1986 rating decision. 

In July 1988, the veteran sought to reopen his claim of 
entitlement to service connection for a back disorder.  The 
RO was able to obtain a report from the Surgeon General's 
Office (SGO) for 1945, which only showed that the veteran was 
treated for acute nasopharyngitis.  The veteran also 
submitted statements in support of his claim from his spouse 
and a buddy.  In October 1988, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a back 
disorder.  The veteran appealed that decision.  In April 
1990, the Board denied service connection for a low back 
disorder.  That decision is final. 

The veteran attempted to reopen his claim of entitlement to 
service connection for a back disorder in August 1990.  The 
RO again denied the claim in an October 1990 rating decision.  
The veteran appealed that decision.  In August 1991, the 
Board determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a low back disorder.  That decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  
   
Documents and statements submitted by the veteran from 1991 
to 1995 pertain to the veteran's qualification for non 
service-connected pension based on his income and have no 
bearing on the issues currently on appeal. 

In June 1995, the RO received a May 1995 private medical 
report through the veteran's Congressman's office.  In the 
May 1995 private medical report, the physician indicated that 
he began treating the veteran in 1977 and provided an 
assessment of the veteran's current disability picture.  In a 
November 1995 letter, the RO informed the Congressman's 
office that the veteran's claim was previously denied that 
that this evidence is not new and material.     

In a March 1996 letter, Senator Trent Lott, on behalf of the 
veteran, submitted a private medical report dated March 21, 
1996 "in support of his case."  This letter was received by 
the RO on March 29, 1996.  In the March 1996 private medical 
report, the examiner determined that the veteran's 
posttraumatic cervical arthritis could be related to his 
reported auto accident during service.  The examiner further 
noted that the veteran had failed back syndrome and that he 
had had operations on 2 previous occasions for an injury he 
received in 1946.  

The veteran, his spouse, and his representative appeared at a 
hearing before a hearing officer at the RO in October 1996.  
The veteran testified that he was a truck driver during 
service and injured his back in a truck wreck.  He reported 
that he was hospitalized and placed in traction as a result 
of his injuries.  The veteran and his spouse testified that 
they attempted to contact the doctors who treated the veteran 
in the 1950's but they are deceased and the records are no 
longer available.  The veteran did testify that recently a 
private physician had indicated that his back disorder may be 
related to his reported injuries in service.

In a December 1996 VA examination, the VA physician stated 
that based on the information provided and the veteran's 
history, it is at least as likely as not that the veteran has 
had chronic and long-standing neck and back problems which 
were related to the injuries he described during service and 
that several different doctors apparently think that his 
problems extend back to his injuries in the service.

In April 1997, the RO reopened the claim and granted service 
connection for chronic lumbar syndrome with history of an old 
injury, postoperative lumbar diskectomy and fusion times 2; 
assigned a 60 percent evaluation for the lumbar spine 
disability; and effectuated the award as of March 29, 1996.      

The Board has reviewed the relevant evidence of record 
including the veteran's testimony and statements on appeal.  
At his November 1997 RO hearing, the veteran asserted that 
the effective date for the award of service connection for a 
low back disorder should be 1989, as he has continuously 
submitted information through his Congressman's office and 
thus, believed the claim was still open.  The veteran is 
incorrect.  In March 1982, the veteran submitted a claim for 
service connection for a back disorder.  The RO denied this 
claim in July 1982.  In April 1990 and August 1991, the Board 
denied service connection for a low back disorder.  These 
decisions are final.  In 1995, the RO denied the request to 
reopen the claim.  That decision is final.

In March 1996, the veteran submitted a private medical report 
through his Senator's office which was received by the RO on 
March 29, 1996.  The RO accepted the documents as claims to 
reopen.  In the private medical report, dated March 21, 1996, 
the private physician diagnosed posttraumatic cervical 
arthritis and failed back syndrome with postoperative 
residuals of a lumbar diskectomy and related these 
disabilities to the reported injuries the veteran incurred 
during service.  Eventually, the RO determined that there was 
new and material evidence, and the RO granted service 
connection.  The Board concludes that an earlier effective 
date prior to March 29, 1996, may not be established.  The 
Board has scoured the record prior to March 1996 and 
subsequent to the 1991 final Board decision; however, there 
was no claim filed in that time frame.  The record does tend 
to establish that the veteran, at times has corresponded with 
Members of Congress, and they have relayed information to the 
VA.  That is clearly the right of the veteran.  Also, there 
is correspondence of November 1995 from the RO informing the 
Representative that the veteran could petition to reopen the 
claim.  Moreover, the record also establishes that the 
veteran contacted his one of his Senators, as there is 
correspondence from the Board to a Senator in December 1995 
indicating that there was no appeal pending at the Board.  
However, none of the documents constitutes a claim (formal or 
informal) to reopen.  Accordingly, the Board concludes that 
an effective date prior to March 29, 1996 for the award of 
service connection for a low back disorder is unwarranted.  

The Board informs the veteran that if he intends to file 
claims, Notices of Disagreements, or substantive appeals, 
such must be filed with the VA RO, not other places.


ORDER

An effective date prior to March 29, 1996, for the award of 
service connection for a low back disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

